DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 02/11/2021 & 04/29/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment

Claims 1, 11, and 20 have been amended. Claims 1-20 are currently pending. 

Response to Arguments

Applicant's arguments filed 04/29/2021 have been fully considered but they are not persuasive. 

Regarding Applicant’s claim 1 arguments that Ju in view of Mardmoeller does not explicitly teach an operating system that provides an application environment with applications, the Examiner respectfully disagrees. 

Ju discloses a vehicle (See Ju: Figure 1, 10) that is controlled by a driving control apparatus (Fig. 1, 100 & Fig. 2, 100, Driving Control Apparatus) which controls multiple vehicle device controllers (Fig. 1, 13; Paragraph [0036], “driving control apparatus 100 receives sensor data from each of the sensors 11 and 12, analyzes the sensor data to create a driving command signal, and outputs the driving command signal to a driving controller 13”). Ju further discloses that the driving control apparatus contains multiple “units” (See Figure 2: 100) that convert sensor data into a driving control message which is further converted into a driving command signal ([0038], “FIGS. 1 and 2, the driving control apparatus 100 of the self-driving vehicle 10 includes a data converting unit 110, a standard driving control message generating unit 120, a driving command signal generating unit 130, and a message synchronizer 140”). While Applicant argues that the driving control apparatus is not an operating system, the claim limitations do not explicitly state what an operating system is (i.e. if it contains a software layer that communications with an application layer, etc.). Furthermore, Ju discloses that the “units” of the driving control apparatus [0033], “may mean a software element or a hardware element such as an FPGA or an ASIC… the `.about.unit` includes elements such as software elements, object-oriented software elements, class elements, and task elements, processes, functions, attributes, procedures, subroutines, program code segments”. Thus, because Ju discloses that the “units” of the driving control apparatus are different types of software that 
While Ju does not explicitly teach that the operating system contains applications, new citations from the reference Zhang have been incorporated in light of the newly amended limitations. In particular, Zhang discloses a vehicle system (See Zhang: Fig. 1, 100, System) with applications (Fig. 1, 110), a head unit (Fig. 1, 120), and vehicle devices (Fig. 1, 130), wherein the applications communicate with the head unit (Fig. 1, 120) to provide vehicle device messages (See Zhang: [0029], “applications 110 can communicate with the onboard device manager 127 through the uniform interface defined by a protocol, which defines a uniform format of the messages exchanged between applications and the onboard device manager”). Incorporating Zhang would provide multiple application functionality for a diverse set of vehicle functions, thus enhancing the versatility and capabilities of a vehicle system (See Zhang: Paragraph [0002]). 

See Detailed Rejection Below. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


Claims 1-4, 5, 6, 7, 8, 11-14, 15, 16, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ju (US 2015/0234382) in view of Mardmoeller (US 2019/0268444) in further view of Zhang (US 2015/0191175).

Regarding claim 1, Ju teaches a method comprising: executing, by one or more processors (Fig. 1, 100 & Fig. 2, 100, Driving control apparatus) of a vehicle (Fig. 1, 10, Vehicle), an operating system (Paragraph 0036, driving control apparatus 100 is installed in the self-driving vehicle 10 and provides a function of autonomously recognizing a driving environment without driver's manipulation and driving to a target point) to control one or more systems of the vehicle (Fig. 1, 13, Vehicle system); obtaining, by the one or more processors, an extensible mapping (Fig. 2, 130 & Fig. 5, 130, Driving Command Signal Generating Unit including Driving device Database 132) between a local control message specified in accordance with a control bus protocol and a standard control message supported by the operating system (Paragraph 0048, The driving device database 132 is constructed with driving command format conversion table which is set in one-to-one correspondence with each of a plurality of driving devices); generate, by the operating system executed by the one or more processors, the standard control message (Fig. 2, 120, Standard Driving Control Message Generating Unit), the standard control message including a first representation of a command set to initiate an operational state change of the one or more systems (Paragraph 0042, standard driving control message generating unit 120 determines a standard driving control response for controlling the driving device of the self-driving vehicle 10 according to the integrated standard data to create a standard driving control message having a pre-defined common format); translating, by the one or more processors and based on the extensible mapping, the standard control message to obtain the local control message (Fig. 2, 130, Driving command signal generating unit), the local control message including a second representation of the command set (Paragraph 0043, driving command signal generating unit 130 converts the format of the standard driving control message into a message format corresponding to the driving controller 13 of the self-driving vehicle 10 to create the driving command signal); and transmitting, by the one or more processors and the one or more systems (Fig. 1, Connection between Processor 100 and System 13), the local control message to initiate the operational state change of the one or more systems (Paragraph 0042, standard driving control message may include a type or identification information of the driving controller 13 to be controlled according to the driving command signal, or driving command information such as acceleration/deceleration, steering of the self-driving vehicle 10… Paragraph 043, driving controller 13 may recognize the driving command information in a unit of byte using the driving command signal provided in a requested message format, and accordingly control the self-driving vehicle 10).
Ju teaches a driving control operating system comprising a driving control message generating unit that generates a standard control message to control a car subsystem, and a driving command signal generating unit that converts the standard control message into a format usable by the car subsystem. Ju does not explicitly teach there being a bus between the driving control apparatus and the car subsystem. 
Fig. 3, 17, CPU system); obtaining, by the one or more processors, an extensible mapping between a local control message specified in accordance with a control bus protocol and a standard control message supported by the operating system (Fig. 3; Paragraph 0056, CPU 18 may run a software-based message handler 20.  This can allow the CPU 18 to prepare common-format messages 14 which can then be sent either directly, or via the message router 8, to one or more message handlers 6.sub.1, 6.sub.2); and transmitting, by the one or more processors and via a control bus coupled to the one or more processors and the one or more systems, the local message (Fig. 2, 2, Physical interface; Paragraph 0047, FIG. 2 shows a communications system 1 which includes first and second sections 2.sub.1, 2.sub.2 for implementing the lowest protocol layers for first and second communications protocols, such as controller area network (CAN) and Ethernet).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Mardmoeller and include a control bus between the driving controller of Ju and the vehicle subsystem of Ju, where the control bus transmits the control messages using a vehicle protocol (i.e. CAN protocol taught by Mardmoeller).   
One of ordinary skill in the art would be motivated to make the modifications because both Ju and Mardmoeller disclose a vehicle processor system that creates a message in a first format and translate to a second format thus they are in the same fields of invention (See Mardmoeller: Fig. 5), therefore one would make the combination in order to utilize different See Mardmoeller: Paragraph 0011) that are commonly used in the vehicle system design industry (See Mardmoeller: Paragraph 0032).
Ju teaches a software driving control apparatus containing multiple software modules for creating a standard driving control message that is converted into a driving command signal to be sent to vehicle subsystems. Ju does not explicitly teach that the software driving control apparatus includes applications that communicates with the vehicle subsystems. 
Zhang teaches wherein the operating system provides an application environment (Paragraph 0024, FIG. 1 shows a system 100 including applications 110, a head unit 120, and onboard devices 130) in which one or more applications execute (Paragraph 0029, applications 110 can communicate with the onboard device manager 127 through the uniform interface defined by a protocol, which defines a uniform format of the messages exchanged between applications and the onboard device manager.  The manager works as an agent of applications to access the onboard devices). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Zhang and allow the vehicle subsystem of Ju to utilize different application types and associated application APIs for controlling vehicle functions.   
One of ordinary skill in the art would be motivated to make the modifications in order to use multiple applications for different vehicle devices (i.e. seat heater, power window, audio cameras), thus allowing the simultaneous use of multiple vehicle devices without increasing hardware complexity (See Zhang: Paragraphs 0002 & 0003).

Regarding claim 2, Ju in view of Mardmoeller in further view of Zhang teaches the method of claim 1. Ju further teaches wherein obtaining the extensible mapping comprises obtaining a file defining the extensible mapping between the local control message and the standard control message (Paragraph 0048, The driving device database 132 is constructed with driving command format conversion table which is set in one-to-one correspondence with each of a plurality of driving devices). 

Regarding claim 3, Ju in view of Mardmoeller in further view of Zhang teaches the method of claim 1. Ju teaches based on the extensible mapping, the standard control message to obtain the local control message (Paragraph 0048, The driving device database 132 is constructed with driving command format conversion table which is set in one-to-one correspondence with each of a plurality of driving devices). Ju does not explicitly teach creating a conversion between a vehicle hardware abstraction layer and an operating system. 
Mardmoeller teaches wherein translating the standard control message comprises: executing a vehicle hardware abstraction layer (Fig. 2, Layers 1-3) to provide a shim between the control bus and the operating system (Fig. 2, Layers 4-7); and translating, by the vehicle hardware abstraction layer and based on the extensible mapping, the standard message to obtain the local message (Paragraph 0051, physical layer module 4.sub.1, 4.sub.2 passes incoming frames 12.sub.1, 12.sub.2 to the protocol engine 5.sub.1, 5.sub.2 which can remove frame components, such as the frame check sequence (FCS), and generates packages 13.sub.1, 13.sub.2).

One of ordinary skill in the art would be motivated to make the modifications because both Ju and Mardmoeller disclose a vehicle processor system that creates a message in a first format and translate to a second format thus they are in the same fields of invention (See Mardmoeller: Fig. 5), therefore one would make the combination in order to utilize different types of bus protocols (See Mardmoeller: Paragraph 0011) that are commonly used in the vehicle system design industry (See Mardmoeller: Paragraph 0032).

Regarding claim 4, Ju in view of Mardmoeller in further view of Zhang teaches the method of claim 1. Ju teaches translating, based on the extensible mapping, the standard control message to the local control message (Paragraph 0048, The driving device database 132 is constructed with driving command format conversion table which is set in one-to-one correspondence with each of a plurality of driving devices). Ju does not explicitly teach a control bus gateway providing command conversion between a control bus and an operating system. 
Mardmoeller teaches wherein translating the standard control message comprises: executing, by a dedicated control bus processor of the one or more processors, a control bus gateway (Fig. 3, Layers 1-3 Network interface module gateway) to provide a shim between the Paragraph 0051, physical layer module 4.sub.1, 4.sub.2 passes incoming frames 12.sub.1, 12.sub.2 to the protocol engine 5.sub.1, 5.sub.2 which can remove frame components, such as the frame check sequence (FCS), and generates packages 13.sub.1, 13.sub.2); and translating, by the control bus gateway and based on the extensible mapping, the standard control message to the local control message (Fig. 5, Conversion from common-format package).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Mardmoeller and include a control bus gateway between the driving controller of Ju and the vehicle subsystem of Ju, where the control bus transmits the control messages using a vehicle protocol (i.e. CAN protocol taught by Mardmoeller).   
One of ordinary skill in the art would be motivated to make the modifications because both Ju and Mardmoeller disclose a vehicle processor system that creates a message in a first format and translate to a second format thus they are in the same fields of invention (See Mardmoeller: Fig. 5), therefore one would make the combination in order to utilize different types of bus protocols (See Mardmoeller: Paragraph 0011) that are commonly used in the vehicle system design industry (See Mardmoeller: Paragraph 0032).

Regarding claim 5, Ju in view of Mardmoeller in further view of Zhang teaches the method of claim 1. Ju does not explicitly teach the driving control operating system receiving a command from a vehicle subsystem in a local format and converting the command into standard format to modify parameters. 
Paragraph 0052, protocol engine 5.sub.1, 5.sub.2 passes the packages 13.sub.1, 13.sub.2 to the message handler 6.sub.1, 6.sub.2 which generates common-format packages 14); translating, based on the extensible mapping, the second local control message to obtain a second standard control message (Fig. 4, Conversion into common-format).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Mardmoeller and allow the control bus to convert local messages from a vehicle subsystem of Ju into a standard/common format for the vehicle control operating system of Ju.   
One of ordinary skill in the art would be motivated to make the modifications because both Ju and Mardmoeller disclose a vehicle processor system that creates a message in a first format and translate to a second format thus they are in the same fields of invention (See Mardmoeller: Fig. 5), therefore one would make the combination in order to utilize different types of bus protocols (See Mardmoeller: Paragraph 0011) that are commonly used in the vehicle system design industry (See Mardmoeller: Paragraph 0032).
Neither Ju nor Mardmoeller teaches and updating, based on the second standard control message, one or more operational states of one or more vehicle parameters.
Zhang teaches receiving, via the control bus (Fig. 2, Send return message; Sending the translated message to application); updating, based on the second standard control message, one or more operational states of one or more vehicle parameters (Fig. 3, Types 1.1-6; Paragraph 0030, "1", "2", "3", "4", "5", and "6" represent… "Device Read Request" (sending from the application(s) to the manager to request detected environment parameters detected by the sensor(s)), "Device Read Response" (sending from the manager to the application(s) to feed back the environment parameter(s) obtained from the sensor(s)), "Device Control Request" (sending from the application(s) to the manager for controlling the equipment(s) of the vehicles through the corresponding controller(s), and "Device Control Response" (sending from the manager to the application(s) to feed back the control result of the controller(s))).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Zhang and allow the vehicle subsystem of Ju to send update parameters back to the vehicle control operating system of Ju.   
One of ordinary skill in the art would be motivated to make the modifications in order to create a uniform control format between the operating system and vehicle subsystem, thus enabling control of various vehicle subsystems based on certain detected parameter information (See Zhang: Paragraphs 0010 & 0011).

Regarding claim 6, Ju in view of Mardmoeller in further view of Zhang teaches the method of claim 1. Ju does not explicitly teach obtaining an updated translation table. 
Zhang teaches the method further comprising obtaining an updated extensible mapping that defines a different mapping between the local control message and the standard control message (Fig. 2, Register device; Paragraph 0028, FIG. 2, when an onboard device is added in the system 100, the onboard device needs to register on the onboard device manager.  Then, the onboard device manager 127 obtains the information of the onboard device, such as, the device name, type, corresponding driver, etc. After that, the manager assigns an ID to the device).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Zhang and allow the vehicle subsystem of Ju to send update parameters back to the vehicle control operating system of Ju based off a newly registered vehicle subsystem device.   
One of ordinary skill in the art would be motivated to make the modifications in order to create a uniform control format between the operating system and vehicle subsystem, thus enabling control of various vehicle subsystems based on certain detected parameter information (See Zhang: Paragraphs 0010 & 0011) based off of registered information (See Zhang: Paragraph 0028).

Regarding claim 7, Ju in view of Mardmoeller in further view of Zhang teaches the method of claim 1. Ju does not explicitly teach wherein the one or more systems of the vehicle include a heating, ventilation, and air conditioning system of the vehicle
Zhang teaches wherein the one or more systems of the vehicle include a heating, ventilation, and air conditioning system of the vehicle (Paragraph 0026, plurality devices may include various sensors for environment detection, such as, speedometer, fuel meter, radar, GPS devices, etc. and/or controllers for controlling vehicular equipments, such as, air-conditioner, power window, seat heater, camera, audio and video players, etc).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Zhang and allow the vehicle 
One of ordinary skill in the art would be motivated to make the modifications in order to create a uniform control format between the operating system and vehicle subsystem, thus enabling control of various vehicle subsystems based on certain detected parameter information (See Zhang: Paragraphs 0010 & 0011), wherein the vehicle subsystems include commonly used vehicle subsystems such as air conditioning thus complying with industry standards. 

Regarding claim 8, Ju in view of Mardmoeller in further view of Zhang teaches the method of claim 1. Ju does not explicitly teach wherein the control bus protocol comprises a controller area network (CAN) protocol. 
Mardmoeller teaches wherein the control bus protocol comprises a controller area network (CAN) protocol (Fig. 2, 2, Physical interface; Paragraph 0047, FIG. 2 shows a communications system 1 which includes first and second sections 2.sub.1, 2.sub.2 for implementing the lowest protocol layers for first and second communications protocols, such as controller area network (CAN) and Ethernet).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Mardmoeller and include a control bus gateway between the driving controller of Ju and the vehicle subsystem of Ju, where the control bus transmits the control messages using a vehicle protocol (i.e. CAN protocol taught by Mardmoeller).   
See Mardmoeller: Fig. 5), therefore one would make the combination in order to utilize different types of bus protocols (See Mardmoeller: Paragraph 0011) that are commonly used in the vehicle system design industry (See Mardmoeller: Paragraph 0032).

Regarding claim 11, Ju teaches a device configured to interact with a vehicle, the device comprising: a memory configured to store extensible mapping (Fig. 5, 132, Driving device DB)  between a local control message specified by an operating system (Paragraph 0048, The driving device database 132 is constructed with driving command format conversion table which is set in one-to-one correspondence with each of a plurality of driving devices); and  one or more processors configured to: execute the operating system (Paragraph 0036, driving control apparatus 100 is installed in the self-driving vehicle 10 and provides a function of autonomously recognizing a driving environment without driver's manipulation and driving to a target point) to control one or more systems (Fig. 1, 100, Driving control apparatus) of a vehicle (Fig. 1, 10, Vehicle), the operating system configured to generate the standard control message (Fig. 2, 120, Standard Driving Control Message Generating Unit), the standard control message including a first representation of a command set to initiate an operational state change of the one or more systems (Paragraph 0042, standard driving control message generating unit 120 determines a standard driving control response for controlling the driving device of the self-driving vehicle 10 according to the integrated standard data to create a standard driving control message having a pre-defined common format); translate, based on the extensible mapping, the standard control message to obtain the local control message (Fig. 2, 130, Driving command signal generating unit), the local control message including a second representation of the command set (Paragraph 0043, driving command signal generating unit 130 converts the format of the standard driving control message into a message format corresponding to the driving controller 13 of the self-driving vehicle 10 to create the driving command signal); and transmit by the one or more processors and the one or more systems (Fig. 1, Connection between Processor 100 and System 13), the local control message to initiate the operational state change of the one or more systems (Paragraph 0042, standard driving control message may include a type or identification information of the driving controller 13 to be controlled according to the driving command signal, or driving command information such as acceleration/deceleration, steering of the self-driving vehicle 10… Paragraph 043, driving controller 13 may recognize the driving command information in a unit of byte using the driving command signal provided in a requested message format, and accordingly control the self-driving vehicle 10).
Ju teaches a driving control operating system comprising a driving control message generating unit that generates a standard control message to control a car subsystem, and a driving command signal generating unit that converts the standard control message into a format usable by the car subsystem. Ju does not explicitly teach there being a bus between the driving control apparatus and the car subsystem. 
Mardmoeller teaches execute an operating system (Fig. 3, 17, CPU system); translate, based on the extensible mapping, the standard control message to obtain the local control Fig. 3; Paragraph 0056, CPU 18 may run a software-based message handler 20.  This can allow the CPU 18 to prepare common-format messages 14 which can then be sent either directly, or via the message router 8, to one or more message handlers 6.sub.1, 6.sub.2); and transmit via a control bus coupled to the one or more processors and the one or more systems, the local message (Fig. 2, 2, Physical interface; Paragraph 0047, FIG. 2 shows a communications system 1 which includes first and second sections 2.sub.1, 2.sub.2 for implementing the lowest protocol layers for first and second communications protocols, such as controller area network (CAN) and Ethernet).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Mardmoeller and include a control bus between the driving controller of Ju and the vehicle subsystem of Ju, where the control bus transmits the control messages using a vehicle protocol (i.e. CAN protocol taught by Mardmoeller).   
One of ordinary skill in the art would be motivated to make the modifications because both Ju and Mardmoeller disclose a vehicle processor system that creates a message in a first format and translate to a second format thus they are in the same fields of invention (See Mardmoeller: Fig. 5), therefore one would make the combination in order to utilize different types of bus protocols (See Mardmoeller: Paragraph 0011) that are commonly used in the vehicle system design industry (See Mardmoeller: Paragraph 0032).
Ju teaches a software driving control apparatus containing multiple software modules for creating a standard driving control message that is converted into a driving command signal 
Zhang teaches provide an application environment (Paragraph 0024, FIG. 1 shows a system 100 including applications 110, a head unit 120, and onboard devices 130) in which one or more applications execute (Paragraph 0029, applications 110 can communicate with the onboard device manager 127 through the uniform interface defined by a protocol, which defines a uniform format of the messages exchanged between applications and the onboard device manager.  The manager works as an agent of applications to access the onboard devices). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Zhang and allow the vehicle subsystem of Ju to utilize different application types and associated application APIs for controlling vehicle functions.   
One of ordinary skill in the art would be motivated to make the modifications in order to use multiple applications for different vehicle devices (i.e. seat heater, power window, audio cameras), thus allowing the simultaneous use of multiple vehicle devices without increasing hardware complexity (See Zhang: Paragraphs 0002 & 0003).

Regarding claim 12, Ju in view of Mardmoeller in further view of Zhang teaches the device of claim 11. Ju further teaches wherein the one or more processors are configured to obtain a file defining the extensible mapping between the local control message and the standard control message (Paragraph 0048, The driving device database 132 is constructed with driving command format conversion table which is set in one-to-one correspondence with each of a plurality of driving devices). 

Regarding claim 13, Ju in view of Mardmoeller in further view of Zhang teaches the device of claim 11. Ju teaches based on the extensible mapping, the standard control message to obtain the local control message (Paragraph 0048, The driving device database 132 is constructed with driving command format conversion table which is set in one-to-one correspondence with each of a plurality of driving devices). Ju does not explicitly teach creating a conversion between a vehicle hardware abstraction layer and an operating system. 
Mardmoeller teaches wherein the one or more processors are configured to: execute a vehicle hardware abstraction layer (Fig. 2, Layers 1-3) to provide a shim between the control bus and the operating system (Fig. 2, Layers 4-7); and translate, by the vehicle hardware abstraction layer and based on the extensible mapping, the standard message to obtain the local message (Paragraph 0051, physical layer module 4.sub.1, 4.sub.2 passes incoming frames 12.sub.1, 12.sub.2 to the protocol engine 5.sub.1, 5.sub.2 which can remove frame components, such as the frame check sequence (FCS), and generates packages 13.sub.1, 13.sub.2).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Mardmoeller and include a control bus between the driving controller of Ju and the vehicle subsystem of Ju, where the control bus transmits the control messages using a vehicle protocol (i.e. CAN protocol taught by Mardmoeller).   
See Mardmoeller: Fig. 5), therefore one would make the combination in order to utilize different types of bus protocols (See Mardmoeller: Paragraph 0011) that are commonly used in the vehicle system design industry (See Mardmoeller: Paragraph 0032).

Regarding claim 14, Ju in view of Mardmoeller in further view of Zhang teaches the device of claim 11. Ju teaches translate, based on the extensible mapping, the standard control message to the local control message (Paragraph 0048, The driving device database 132 is constructed with driving command format conversion table which is set in one-to-one correspondence with each of a plurality of driving devices). Ju does not explicitly teach a control bus gateway providing command conversion between a control bus and an operating system. 
Mardmoeller teaches wherein the one or more processors are configured to: execute, by a dedicated control bus processor of the one or more processors, a control bus gateway (Fig. 3, Layers 1-3 Network interface module gateway) to provide a shim between the control bus and the operating system (Paragraph 0051, physical layer module 4.sub.1, 4.sub.2 passes incoming frames 12.sub.1, 12.sub.2 to the protocol engine 5.sub.1, 5.sub.2 which can remove frame components, such as the frame check sequence (FCS), and generates packages 13.sub.1, 13.sub.2); and translate, by the control bus gateway and based on the extensible Fig. 5, Conversion from common-format package).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Mardmoeller and include a control bus gateway between the driving controller of Ju and the vehicle subsystem of Ju, where the control bus transmits the control messages using a vehicle protocol (i.e. CAN protocol taught by Mardmoeller).   
One of ordinary skill in the art would be motivated to make the modifications because both Ju and Mardmoeller disclose a vehicle processor system that creates a message in a first format and translate to a second format thus they are in the same fields of invention (See Mardmoeller: Fig. 5), therefore one would make the combination in order to utilize different types of bus protocols (See Mardmoeller: Paragraph 0011) that are commonly used in the vehicle system design industry (See Mardmoeller: Paragraph 0032).

Regarding claim 15, Ju in view of Mardmoeller in further view of Zhang teaches the device of claim 11. Ju does not explicitly teach the driving control operating system receiving a command from a vehicle subsystem in a local format and converting the command into standard format to modify parameters. 
Mardmoeller teaches wherein the one or more processors are further configured to: receive, via the control bus, a second local control message (Paragraph 0052, protocol engine 5.sub.1, 5.sub.2 passes the packages 13.sub.1, 13.sub.2 to the message handler 6.sub.1, 6.sub.2 which generates common-format packages 14); translate, based on the extensible Fig. 4, Conversion into common-format).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Mardmoeller and allow the control bus to convert local messages from a vehicle subsystem of Ju into a standard/common format for the vehicle control operating system of Ju.   
One of ordinary skill in the art would be motivated to make the modifications because both Ju and Mardmoeller disclose a vehicle processor system that creates a message in a first format and translate to a second format thus they are in the same fields of invention (See Mardmoeller: Fig. 5), therefore one would make the combination in order to utilize different types of bus protocols (See Mardmoeller: Paragraph 0011) that are commonly used in the vehicle system design industry (See Mardmoeller: Paragraph 0032).
Neither Ju nor Mardmoeller teaches and updating, based on the second standard control message, one or more operational states of one or more vehicle parameters.
Zhang teaches receive, via the control bus (Fig. 2, Send return message; Sending the translated message to application); update, based on the second standard control message, one or more operational states of one or more vehicle parameters (Fig. 3, Types 1.1-6; Paragraph 0030, "1", "2", "3", "4", "5", and "6" represent… "Device Read Request" (sending from the application(s) to the manager to request detected environment parameters detected by the sensor(s)), "Device Read Response" (sending from the manager to the application(s) to feed back the environment parameter(s) obtained from the sensor(s)), "Device Control Request" (sending from the application(s) to the manager for controlling the equipment(s) of the vehicles through the corresponding controller(s), and "Device Control Response" (sending from the manager to the application(s) to feed back the control result of the controller(s))).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Zhang and allow the vehicle subsystem of Ju to send update parameters back to the vehicle control operating system of Ju.   
One of ordinary skill in the art would be motivated to make the modifications in order to create a uniform control format between the operating system and vehicle subsystem, thus enabling control of various vehicle subsystems based on certain detected parameter information (See Zhang: Paragraphs 0010 & 0011).

Regarding claim 16, Ju in view of Mardmoeller in further view of Zhang teaches the device of claim 11. Ju does not explicitly teach obtaining an updated translation table. 
Zhang teaches wherein the one or more processors are further configured to obtain an updated extensible mapping that defines a different mapping between the local control message and the standard control message (Fig. 2, Register device; Paragraph 0028, FIG. 2, when an onboard device is added in the system 100, the onboard device needs to register on the onboard device manager.  Then, the onboard device manager 127 obtains the information of the onboard device, such as, the device name, type, corresponding driver, etc. After that, the manager assigns an ID to the device).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Zhang and allow the vehicle 
One of ordinary skill in the art would be motivated to make the modifications in order to create a uniform control format between the operating system and vehicle subsystem, thus enabling control of various vehicle subsystems based on certain detected parameter information (See Zhang: Paragraphs 0010 & 0011) based off of registered information (See Zhang: Paragraph 0028).

Regarding claim 17, Ju in view of Mardmoeller in further view of Zhang teaches the device of claim 11. Ju does not explicitly teach wherein the one or more systems of the vehicle include a heating, ventilation, and air conditioning system of the vehicle
Zhang teaches wherein the one or more systems of the vehicle include a heating, ventilation, and air conditioning system of the vehicle (Paragraph 0026, plurality devices may include various sensors for environment detection, such as, speedometer, fuel meter, radar, GPS devices, etc. and/or controllers for controlling vehicular equipments, such as, air-conditioner, power window, seat heater, camera, audio and video players, etc).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Zhang and allow the vehicle subsystem of Ju include one or more systems including heating, ventilation, and air conditioning.   
One of ordinary skill in the art would be motivated to make the modifications in order to create a uniform control format between the operating system and vehicle subsystem, thus See Zhang: Paragraphs 0010 & 0011), wherein the vehicle subsystems include commonly used vehicle subsystems such as air conditioning thus complying with industry standards. 

Regarding claim 18, Ju in view of Mardmoeller in further view of Zhang teaches the device of claim 11. Ju does not explicitly teach wherein the control bus protocol comprises a controller area network (CAN) protocol. 
Mardmoeller teaches wherein the control bus protocol comprises a controller area network (CAN) protocol (Fig. 2, 2, Physical interface; Paragraph 0047, FIG. 2 shows a communications system 1 which includes first and second sections 2.sub.1, 2.sub.2 for implementing the lowest protocol layers for first and second communications protocols, such as controller area network (CAN) and Ethernet).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Mardmoeller and include a control bus gateway between the driving controller of Ju and the vehicle subsystem of Ju, where the control bus transmits the control messages using a vehicle protocol (i.e. CAN protocol taught by Mardmoeller).   
One of ordinary skill in the art would be motivated to make the modifications because both Ju and Mardmoeller disclose a vehicle processor system that creates a message in a first format and translate to a second format thus they are in the same fields of invention (See Mardmoeller: Fig. 5), therefore one would make the combination in order to utilize different See Mardmoeller: Paragraph 0011) that are commonly used in the vehicle system design industry (See Mardmoeller: Paragraph 0032).

Regarding claim 20, Ju teaches a non-transitory computer-readable storage medium having stored thereon instructions that, when executed, cause one or more processors of a vehicle head unit to to: execute the operating system (Paragraph 0036, driving control apparatus 100 is installed in the self-driving vehicle 10 and provides a function of autonomously recognizing a driving environment without driver's manipulation and driving to a target point) to control one or more systems (Fig. 1, 100, Driving control apparatus) of a vehicle (Fig. 1, 10, Vehicle); obtain an extensible mapping (Fig. 5, 132, Driving device DB)  between a local control message specified in accordance with a protocol and a standard control message supported by the operating system (Paragraph 0048, The driving device database 132 is constructed with driving command format conversion table which is set in one-to-one correspondence with each of a plurality of driving devices), the operating system configured to generate the standard control message (Fig. 2, 120, Standard Driving Control Message Generating Unit), the standard control message including a first representation of a command set to initiate an operational state change of the one or more systems (Paragraph 0042, standard driving control message generating unit 120 determines a standard driving control response for controlling the driving device of the self-driving vehicle 10 according to the integrated standard data to create a standard driving control message having a pre-defined common format); translate, based on the extensible mapping, the standard control message to obtain the local control message (Fig. 2, 130, Driving command signal generating unit), the Paragraph 0043, driving command signal generating unit 130 converts the format of the standard driving control message into a message format corresponding to the driving controller 13 of the self-driving vehicle 10 to create the driving command signal); and transmit by the one or more processors and the one or more systems (Fig. 1, Connection between Processor 100 and System 13), the local control message to initiate the operational state change of the one or more systems (Paragraph 0042, standard driving control message may include a type or identification information of the driving controller 13 to be controlled according to the driving command signal, or driving command information such as acceleration/deceleration, steering of the self-driving vehicle 10… Paragraph 043, driving controller 13 may recognize the driving command information in a unit of byte using the driving command signal provided in a requested message format, and accordingly control the self-driving vehicle 10).
Ju teaches a driving control operating system comprising a driving control message generating unit that generates a standard control message to control a car subsystem, and a driving command signal generating unit that converts the standard control message into a format usable by the car subsystem. Ju does not explicitly teach there being a bus between the driving control apparatus and the car subsystem. 
Mardmoeller teaches execute an operating system (Fig. 3, 17, CPU system); obtain an extensible mapping between a local control message specified in accordance with a control bus protocol and a standard control message (Fig. 5, Conversion from common-format package); translate, based on the extensible mapping, the standard control message to obtain the local control message (Fig. 3; Paragraph 0056, CPU 18 may run a software-based message handler 20.  This can allow the CPU 18 to prepare common-format messages 14 which can then be sent either directly, or via the message router 8, to one or more message handlers 6.sub.1, 6.sub.2); and transmit via a control bus coupled to the one or more processors and the one or more systems, the local message (Fig. 2, 2, Physical interface; Paragraph 0047, FIG. 2 shows a communications system 1 which includes first and second sections 2.sub.1, 2.sub.2 for implementing the lowest protocol layers for first and second communications protocols, such as controller area network (CAN) and Ethernet).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the medium to incorporate the teachings of Mardmoeller and include a control bus between the driving controller of Ju and the vehicle subsystem of Ju, where the control bus transmits the control messages using a vehicle protocol (i.e. CAN protocol taught by Mardmoeller).   
One of ordinary skill in the art would be motivated to make the modifications because both Ju and Mardmoeller disclose a vehicle processor system that creates a message in a first format and translate to a second format thus they are in the same fields of invention (See Mardmoeller: Fig. 5), therefore one would make the combination in order to utilize different types of bus protocols (See Mardmoeller: Paragraph 0011) that are commonly used in the vehicle system design industry (See Mardmoeller: Paragraph 0032).
Ju teaches a software driving control apparatus containing multiple software modules for creating a standard driving control message that is converted into a driving command signal to be sent to vehicle subsystems. Ju does not explicitly teach that the software driving control apparatus includes applications that communicates with the vehicle subsystems. 
Paragraph 0024, FIG. 1 shows a system 100 including applications 110, a head unit 120, and onboard devices 130) in which one or more applications execute (Paragraph 0029, applications 110 can communicate with the onboard device manager 127 through the uniform interface defined by a protocol, which defines a uniform format of the messages exchanged between applications and the onboard device manager.  The manager works as an agent of applications to access the onboard devices). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the medium to incorporate the teachings of Zhang and allow the vehicle subsystem of Ju to utilize different application types and associated application APIs for controlling vehicle functions.   
One of ordinary skill in the art would be motivated to make the modifications in order to use multiple applications for different vehicle devices (i.e. seat heater, power window, audio cameras), thus allowing the simultaneous use of multiple vehicle devices without increasing hardware complexity (See Zhang: Paragraphs 0002 & 0003).

Claims 9, 10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ju (US 2015/0234382) in view of Mardmoeller (US 2019/0268444) in further view of Zhang (US 2015/0191175) in further view of Zhu (US 2017/0344005).

Regarding claim 9, Ju in view of Mardmoeller in further view of Zhang teaches the method of claim 1. Ju does not explicitly teach wherein the local control message includes a 
Zhu teaches wherein the local control message includes a local control message formatted in accordance with one of a DBC format or a Kayak CAN definition (KCD) format (Paragraph 0049, conventional vehicle control message may be a file in a dbc format, or a file in another format).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Zhu and allow use of DBC format when controlling vehicle subsystems of Ju.   
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of utilizing commonly used vehicle communication formats such as DBC, thus complying with industry standards (See Zhu: Paragraph 0049).

Regarding claim 10, Ju in view of Mardmoeller in further view of Zhang teaches the method of claim 1. Ju does not explicitly teach the vehicle control operating system determining a format of a vehicle subsystem device. 
Zhang teaches the method further comprising: issuing, to the one or more systems of the vehicle, an exploratory command set to initiate an exploratory operational state change of the one or more systems (Fig. 2, Registering New Device); responsive to issuing the command set and after the exploratory operational state change, obtaining, from the one or more systems, respective indications of an actual operational state of each of one or more vehicle parameters (Paragraph 0033, when an application sends a Device Info Request (see FIG. 3 for the example of the format) to an onboard device for inquiring information about the onboard device, the Device Info Request is received by the onboard device manager 127 through the uniform interface); determining, for the exploratory command set, one or more dependencies between the actual operational states of the one or more vehicle parameters (Paragraph 0033, After receiving this request, the manager analyzes this request to find the destination device to be accessed based on the device ID after checking the registration information (such as, registration table)); and generating, based on the one or more dependencies, the extensible mapping to translate the command set from the local control message to the standard control message (Paragraph 0033, After determining the destination device, the manager then determines the format used by the device, translates the Device Info Request into the format used by the corresponding device, and sends the translated request to the driver of the corresponding device). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Zhang and allow the vehicle subsystem of Ju to send update parameters back to the vehicle control operating system of Ju based off a newly registered vehicle subsystem device and format information.   
One of ordinary skill in the art would be motivated to make the modifications in order to create a uniform control format between the operating system and vehicle subsystem, thus enabling control of various vehicle subsystems based on certain detected parameter information (See Zhang: Paragraphs 0010 & 0011) based off of registered information (See Zhang: Paragraph 0028).

Regarding claim 19, Ju in view of Mardmoeller in further view of Zhang teaches the device of claim 11. Ju does not explicitly teach wherein the local control message includes a local control message formatted in accordance with one of a DBC format or a Kayak CAN definition (KCD) format.
Zhu teaches wherein the local control message includes a local control message formatted in accordance with one of a DBC format or a Kayak CAN definition (KCD) format (Paragraph 0049, conventional vehicle control message may be a file in a dbc format, or a file in another format).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Zhu and allow use of DBC format when controlling vehicle subsystems of Ju.   
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of utilizing commonly used vehicle communication formats such as DBC, thus complying with industry standards (See Zhu: Paragraph 0049).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US PGPUB 2014/0280580 to Langlois discloses multiple vehicle applications that control vehicle functions. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY Z WANG whose telephone number is (571)270-1716.  The examiner can normally be reached on 9 am - 3 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/H.Z.W./Examiner, Art Unit 2185                                                                                                                                                                                                        /TIM T VO/Supervisory Patent Examiner, Art Unit 2185